Name: COMMISSION REGULATION (EC) No 1539/96 of 31 July 1996 fixing the export refunds on syrups and certain other sugar products exported in the natural state
 Type: Regulation
 Subject Matter: foodstuff;  trade policy
 Date Published: nan

 1 . 8 . 96 EN Official Journal of the European Communities No L 191 /23 COMMISSION REGULATION (EC) No 1539/96 of 31 July 1996 fixing the export refunds on syrups and certain other sugar products exported in the natural state THE COMMISSION OF THE EUROPEAN COMMUNITIES, lation (EC) No 1126/96, to the products listed in the Annex to the last mentioned Regulation; Having regard to the Treaty establishing the European Community, whereas the basic amount of the refund on the other products listed in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 exported in the natural state must be equal to one-hundredth of an amount which takes account, on the one hand, of the difference between the intervention price for white sugar for the Community areas without deficit for the month for which the basic amount is fixed and quotations or prices for white sugar on the world market and, on the other, of the need to establish a balance between the use of Community basic products in the manufacture of processed goods for export to third countries and the use of third country products brought in under inward processing arrangements; Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Commission Regulation (EC) No 11 26/96 (2), and in parti ­ cular Article 17 (5) thereof, Whereas Article 17 of Regulation (EEC) No 1785/81 provides that the difference between quotations or prices on the world market for the products listed in Article 1 ( 1 ) (d) of that Regulation and prices for those products within the Community may be covered by an export refund; whereas the application of the basic amount may be limited to some of the products listed in Article 1 (1 ) (d) of Regulation (EEC) No 1785/81 ; Whereas Article 3 of Commission Regulation (EC) No 2135/95 of 7 September 1995 laying down detailed rules of application for the grant of export refunds in the sugar sector f), provides that the export refund on 100 kilo ­ grams of the products listed in Article 1 ( 1 ) (d) of Regula ­ tion (EEC) No 1785/81 is equal to the basic amount multiplied by the sucrose content, including, where appropriate, other sugars expressed as sucrose; whereas the sucrose content of the product in question is determined in accordance with Article 3 of Commission Regulation (EC) No 2135/95; Whereas Article 17 of Regulation (EEC) No 1785/81 makes provision for setting refunds for export in the natural state of products referred to in Article 1 ( 1 ) (f) and (g) and (h) of that Regulation ; whereas the refund must be fixed per 100 kilograms of dry matter, taking account of the export refund for products falling within CN code 1702 30 91 and for products referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 1785/81 and of the economic aspects of the intended exports; whereas, in the case of the products referred to in the said Article (1 ) (f) and (g), the refund is to be granted only for products complying with the conditions in Article 5 of Regulation (EC) No 2135/95; whereas, for the products referred to in Article 1 (1 ) (h), the refund shall be granted only for products complying with the conditions in Article 6 of Regulation (EC) No 2135/95; Whereas Article 17 (6) of Regulation (EEC) No 1785/81 provides that the basic amount of the refund on sorbose exported in the natural state must be equal to the basic amount of the refund less one-hundredth of the produc ­ tion refund applicable, pursuant to Council Regulation (EEC) No 1010/86 of 25 March 1986 laying down general rules for the production refund on sugar used in the chemical industry (4), last amended by Commission Regu ­ Whereas the refunds referred to above must be fixed every month; whereas they may be altered in the intervening period; ( 1 ) OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 150, 25. 6. 1996, p. 3 . 0 OJ No L 214, 8 . 9. 1995, p. 16 . 4 OJ No L 94, 9. 4. 1986, p. 9 . Whereas application of these quotas results in fixing refunds for the products in question at the levels given in the Annex to this Regulation; No L 191 /24 ( ENl 1 . 8 . 96Official Journal of the European Communities HAS ADOPTED THIS REGULATION:Whereas Council Regulation (EEC) No 990/93 ('), as amended by Regulation (EC) No 1380/95 (2), prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro); whereas this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 462/96 (3); whereas account should be taken of this fact when fixing the refunds; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Article 1 The export refunds on the products listed in Article 1 ( 1 ) (d), (f), (g) and (h) of Regulation (EEC) No 1785/81 , exported in the natural state, shall be set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 102, 28. 4. 1993, p. 14. (2) OJ No L 138 , 21 . 6. 1995, p. 1 . (3) OJ No L 65, 15. 3 . 1996, p. 1 . Official Journal of the European Communities No L 191 /251 . 8 . 96 1 EN I ANNEX to the Commission Regulation of 31 July 1996 fixing the export refunds on syrups and certain other sugar products exported in the natural state Product code Amount of refund  ECU/ 1 00 kg dry matter  1702 40 10 100 38,72 (2) (3) 1702 60 10 000 38,72 (2) (3) 1702 60 90 200 73,57 0(0  ECU/ 1 % sucrose x 100 kg  1702 60 90 800 0,3872 (') (3)  ECU/ 1 00 kg dry matter  1702 90 30 000 38,72 (2) (3)  ECU/ 1 % sucrose x 100 kg  1702 90 60 000 0,3872 (') (3) 1702 90 71 000 0,3872 (') (3) 1702 90 99 900 0,3872 (') (3)(4)  ECU/ 1 00 kg dry matter  2106 90 30 000 38,72 (2) (3)  ECU/ 1 % sucrose x 100 kg  2106 90 59 000 0,3872 (') (3) (') The basic amount is not applicable to syrups which are less than 85 % pure (Regulation (EEC) No 394/70). Sucrose content is determined in accordance with Article 13 of Regulation (EEC) No 394/70 . (2) Applicable only to products referred to in Article 3 of Regulation (EEC) No 1469/77. (3) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed. (4) The basic amount is not applicable to the product defined under point 2 of the Annex to Regulation (EEC) No 3513/92 (OJ No L 355, 5. 12. 1992, p. 12). (0 Applicable only to products defined under Article 1 3 (3) of Regulation (EEC) No 394/70. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).